Citation Nr: 1026009	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
ichthyosis vulgaris.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that assigned an initial rating of 10 percent for 
ichthyosis vulgaris.  

The Veteran testified at a hearing before an ROs Hearing Officer 
in December 2002; a transcript of that hearing is of record.  In 
a July 2003 decision, the Hearing Officer granted an increased 
initial rating of 30 percent for this disability.  However, this 
did not satisfy the Veteran's appeal.

The Board denied the Veteran's appeal in a November 2006 
decision.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), which 
issued an Order in June 2008 granting a joint motion of the 
parties to vacate the Board's decision and remand the case to the 
Board.

In June 2009 the Board remanded the case for actions in 
compliance with the Court's Order.  The case has now been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  From January 25, 2001, to August 29, 2002, the Veteran's 
ichthyosis vulgaris was manifested by exudation and itching but 
not by systemic or nervous manifestations or by exceptionally 
repugnant disfigurement.

2.  From August 30, 2002, the Veteran's ichthyosis vulgaris has 
been manifested by generalized cutaneous involvement but not by 
systemic or nervous manifestations or by manifestations requiring 
systemic medications such as immunosuppressive retinoids. 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for 
ichthyosis vulgaris are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Code 7824 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an initial rating higher than 30 percent for 
his service-connected ichthyosis vulgaris.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the veteran was provided all required 
notice in a letter mailed in June 2001 and in the June 2006 
Supplemental Statement of the Case.  Although the Veteran was not 
provided complete notice until after the initial adjudication of 
the claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The Board also notes that the most recent joint motion of the 
parties in June 2008, as incorporated by the Court's Order, 
expressed no issues regarding the duty to provide notice.  The 
Board is confident that if any VCAA notice deficiencies existed 
at the time of the filing of the joint motion, such deficiencies 
would have been brought to the Court's attention in the interest 
of judicial economy.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claim.  In this regard, the 
Board notes that service treatment records (STRs) and VA and 
private outpatient records were obtained.  The Board remanded the 
case in June 2009 for medical examination; the Veteran was 
afforded a another VA examination in September 2009 that fully 
responds to the Board's remand instructions.  The Board 
accordingly finds the originating agency has substantially 
complied with the Board's remand directives.  Dymant v. West, 13 
Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim on 
appeal.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

During the pendency of this claim, the criteria for evaluating 
disabilities of the skin were revised.  VA's General Counsel, in 
a precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the claim 
from the effective date of the change as long as the application 
would not produce retroactive effects. VAOPGCPREC 7-2003 (Nov. 
19, 2003).  The revised criteria may only be applied as of their 
effective date and, before that time, only the former version of 
the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed the 
revised rating criteria.  The revised rating criteria would not 
produce retroactive effects since the revised provisions affect 
only entitlement to prospective benefits. Therefore, VA must 
apply the new provisions from their effective date.

Prior to August 30, 2002, ichthyosis vulgaris was rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806 (eczema).  
The rating criteria were as follows.  A rating of 30 percent was 
assigned with exudation or constant itching, extensive lesions or 
marked disfigurement.  A rating of 50 percent was assigned for 
ulceration or extensive exfoliation or crusting, and systemic or 
nervous manifestations, or if the condition is exceptionally 
repugnant.

From August 30, 2003, ichthyosis vulgaris has been rated under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7824 
(diseases of keratinization including ichthyosis).  The rating 
criteria are as follows.  A rating of 30 percent is assigned for 
either generalized cutaneous involvement or systemic 
manifestations and intermittent systemic medication such as 
immunosuppressive retinoids are required for a total duration of 
six weeks or more, but not constantly, during the past 12-month 
period.  A rating of 60 percent is assigned for either 
generalized cutaneous involvement or systemic manifestations and 
constant or near-constant systemic medications such as 
immunosuppressive retinoids are required during the past 12-month 
period.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.  

In October 2001, in response to his claim for service connection, 
the Veteran was provided a VA-contracted examination in which he 
reported that he had experienced dry, cracked, itchy skin for the 
past 25 years with exacerbations especially during the winter 
months.  He also reported fissures that would bleed, and that his 
skin condition had been treated with topical moisturizing creams.  
His current symptoms included itching, pain, and a rash involving 
his upper and lower extremities as well as his lower abdomen and 
back.  On examination the Veteran's skin was found to be severely 
dry, scaly, with hyperpigmented scarring involving the upper arms 
and legs, especially the thighs, lower legs and feet.  There was 
no evidence of cracking since the Veteran was using daily 
moisturizers.  The diagnosis was ichthyosis vulgaris, noted as 
currently stable because the examination was performed in a warm 
weather month but exacerbated in cold weather months.

The Veteran had a VA Persian Gulf examination in June 2002 in 
which he described his functional impairment as "slight" based 
as much on foot pain as on the skin disorder.  His facial skin 
was observed to be "very healthy" and his arms looked health.  
However, he had severe scaling as well as cracked and shiny 
pruritic dermatitis that was dry and burning on both legs, left 
worse than right.  The Veteran stated that his symptoms were much 
worse in the winter, when the condition would also affect his 
arms and back.  The examiner noted she was seeing the Veteran's 
ichthyosis vulgaris at its best.  On objective examination the 
skin was free of eccymosis and pigmentation on facial areas was 
normal.  There were some areas on the arms, back and legs that 
were hyperpigmented and showed evidence of lichenification and 
shiny/scaly/cracked skin characteristic of a fish-scale 
appearance on the areas affected by dermatitis.  Hair 
distribution was normal.  The clinical impression was ichthyosis 
vulgaris. 

The Board finds at this point that the Veteran's skin condition 
prior to August 30, 2002, as described above does not warrant a 
rating in excess of 30 percent under the rating criteria then in 
effect.  In this regard, the Board notes that none of the 
evidence for this period shows that the disability was productive 
of systemic or nervous manifestations or that the condition was 
productive of more than marked disfigurement.  The Board 
acknowledges that the VA examinations of record were performed 
during the warmer months; however, the Veteran did not report 
repugnant disfiguring or systemic/nervous manifestations even 
during the winter months when his symptoms were much worse.   

The Board has also considered whether the Veteran's disorder may 
be rated more favorably under the criteria of Diagnostic Code 
7800 (disfigurement of the head, face and neck).  Prior to August 
30, 2006 a rating higher than 30 percent under Diagnostic Code 
7800 required complete or exceptionally repugnant deformity of 
one side of the face or marked or repugnant bilateral 
disfigurement, but in this case there is no medical or lay 
evidence of any such disfiguration.  

There is accordingly no schedular basis on which to award a 
rating higher than 30 percent under the criteria in effect prior 
to August 30, 2002.  The Board will now turn its attention to 
symptoms from August 30, 2002, for application of the new rating 
criteria.

In December 2002 the Veteran testified at a hearing before the RO 
that he treated his ichthyosis vulgaris with cream three or four 
times a day.  He also stated that he would often wake up at night 
from the pain of his skin drying up, and he had to sleep with a 
humidifier to keep the air moisturized.  His wife sometimes had 
to help him apply the moisturizer to his body.  He stated the 
disorder covered his arms, legs, back and hips.  The disorder was 
better by about 40 percent in the hot, humid summer months but 
much worse in the dry cold weather of winter.   

In February 2003 the Veteran was provided another VA contract 
examination to determine the severity of his skin condition.  The 
examiner noted that the Veteran's ichthyosis vulgaris covered his 
lower abdomen, both of his legs and feet, the inner side of his 
upper arms, and his back.  The examiner found that 70 percent of 
the Veteran's body surface was affected.  The disease was very 
itchy and caused hyper pigmented scarring that sometimes cracked 
and bled; however, there were no open cracks evident on 
examination.  The Veteran stated that he treated his skin disease 
with lotions provided by a dermatologist.  No ulceration, 
exudation or exfoliation was noted, and the disorder did not 
affect the face or the front of the chest.

The Veteran was provided another VA examination in February 2006.  
He reported experiencing diffuse scaling, itching, and burning of 
his skin with one to two flare-ups per year with an underlying 
baseline level of skin disease that was difficult to tolerate.  
The Veteran again stated that he used numerous corticosteroids 
and other topical preparations when treating his skin disease.  
He identified three products he used daily for the past 12 months 
(Lac-Hydrin, Vaseline and Eucerin), but none of those products is 
a systemic medication.  He stated he was employed as a warehouse 
shipping agent and that he had some difficulty with that 
occupation.  He stated that during severe flare ups, his skin 
would frequently crack and be quite painful; this would make his 
occupational duties and his activities of daily living (ADLs) 
quite difficult.  He also reported that his skin was painful when 
he showered.  He denied any systemic symptoms.

Objective examination showed skin disease involving the head, 
face, neck, chest, back, abdomen, and upper and lower 
extremities.  The percent of visible skin involved and the 
percent of total body surface involved was 95 to 100 percent.  
The eruption was in the form of ichthysoform, scaly, plaque-type 
lesions scattered across these surface areas; there was 
involvement of the eyelids as well as the ears, cheeks and lips.  
There were no visible or palpable tissue loss and no asymmetry of 
any exposed skin, but there was involvement of the exposed skin 
bilaterally.  There were no associated systemic or nervous 
manifestations.  There were a few areas of ulceration on the 
dorsum of the hands and on the lower extremities.  There was no 
evidence of scarring.  Photographs were taken and are associated 
with the claims folders.  

The examiner's diagnosis was moderate-to-severe ichthyosis 
vulgaris, noted to be "rather severe" on the day of 
examination.  The examiner noted the Veteran was only treating 
the disorder with topical moisturizers, and stated the Veteran 
would be a candidate for systemic therapy due to the extensive 
involvement and severe nature of the ichthyosis that day.

The Veteran presented to a VA dermatology consult in February 
2009 with dry skin on both legs.  The Veteran's medication list 
included Urea 40 percent skin cream, Geri-hydrolac 12 (ammonium 
lactate) and petroleum jelly, none of which is a systemic 
medication such as immunosuppressive retinoids.  

The Veteran's most recent VA skin examination was performed in 
September 2009.  The examining physician reviewed the claims 
files and the remote-site VA treatment records.  The Veteran 
complained that in the fall months the condition would become 
worse, with cracking and pain of the skin of the legs and arms.  
The Veteran reported treating the condition with two different 
over-the-counter moisturizers; the examiner stated that neither 
of the moisturizers is a corticosteroid or immunosuppressive.  In 
terms of occupational impairment, the Veteran stated that 
although he suffers from itching at work (especially in the fall 
months when the condition becomes worse) he is able to function 
in his occupation although the itching makes him irritable.  

On examination there was superficial ichthyosis covering between 
20 and 40 percent of the total body area.  The disorder was 
present on the lower extremities from the buttocks to the feet; 
there were no ichthyosis on the face and no tissue loss or 
distortion of features.  There was no ulceration, exfoliation, 
crusting, or systemic/nervous manifestations.  There was no 
requirement for treatment by corticosteroids or other 
immunosuppressives.  There was no scarring of the head, face or 
neck, although there were a number of small superficial scars on 
the lower extremities reportedly due to scratching the 
ichthyosis.  The Veteran had abnormal texture of the skin (shiny 
and reptilian appearance, but smooth to the touch) of both lower 
extremities.  Photographs were taken during the examination and 
have been associated with the claims files.         

On review of the evidence above the Board finds that for the 
period beginning August 30, 2002, the Veteran's ichthyosis 
vulgaris continued to more nearly approximate the criteria 
contemplated by the currently assigned 30 percent rating under 
Diagnostic Code 7824.  In this regard, the Board notes that the 
Veteran has never taken systemic medication and there is no 
medical evidence indicating that he requires such medication on a 
constant or near-constant basis.  As a 60 percent evaluation 
under Diagnostic Code 7824 requires the constant or near-constant 
use of systemic medication, the Board concludes that the 
disability is also appropriately rated as 30 percent disabling 
under the revised criteria.  

The Board also finds that it is not appropriate to rate the 
Veteran's ichthyosis vulgaris by analogy under the current 
version of Diagnostic Code 7806 for dermatitis or eczema, as the 
Rating Schedule provides a Diagnostic Code for the Veteran's 
specific skin disease.

The Board has considered whether the Veteran's disorder may be 
rated more favorably under the criteria of Diagnostic Code 7800.  
From August 30, 2006, a rating higher than 30 percent under 
Diagnostic Code 7800 requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or paired 
sets of features (nose, chin, forehead, eyes including eyelids, 
ears/auricles, cheeks, lips) or with six or more characteristics 
of disfigurement.  The VA examination in February 2006 documented 
involvement of the face and head, including pairs of features; 
however, there is no indication of visible or palpable tissue 
loss, which is the threshold requirement for the higher rating.  
A higher rating under Diagnostic Code 7800 is accordingly not 
warranted.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in addition to the medical evidence above the Board has carefully 
considered the lay evidence presented by the Veteran in the form 
of his correspondence to VA and his testimony before the 
RO Hearing Officer.

Lay evidence in the form of statements or testimony by a claimant 
is competent to establish evidence of symptomatology where 
symptoms are capable of lay observation.  Layno v. Brown, 6 Vet. 
App.465, 469 (1994); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Accordingly, the Veteran is competent to report his 
symptoms.  However, even affording the Veteran full competence 
and credibility, his reported symptoms do not approach the 
schedular criteria for a higher rating as noted above.  In sum, 
his reported symptoms do not more closely approximate the 
schedular criteria for the higher rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 30 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a).  In 
determining whether a case should be referred for extra-schedular 
consideration, the Board must compare the level of severity and 
the symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

In this case the manifestations of the disability are 
contemplated by the schedular criteria.  The Board has therefore 
determined that referral of this case for extra-schedular 
consideration is not in order.

						
	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 30 percent for 
ichthyosis vulgaris is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


